UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4027
CORNELIUS D. PORTER,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
             Alexander Williams, Jr., District Judge.
                         (CR-00-475-AW)

                      Submitted: August 7, 2003

                      Decided: August 21, 2003

  Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Fred Warren Bennett, Booth M. Ripke, BENNETT & NATHANS,
L.L.P., Greenbelt, Maryland, for Appellant. Thomas M. DiBiagio,
United States Attorney, David I. Salem, Assistant United States Attor-
ney, Greenbelt, Maryland, for Apellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. PORTER
                               OPINION

PER CURIAM:

   Cornelius Porter appeals his conviction by a jury of one count of
possession of a firearm after having been convicted of a crime punish-
able by more than one year of imprisonment, in violation of 18 U.S.C.
§ 922(g) (2000), one count of possession with intent to distribute
cocaine, and one count of possession with intent to distribute five
grams or more of crack cocaine, both in violation of 21 U.S.C.
§ 841(a)(1) (2000). Finding no reversible error, we affirm.

   Porter first argues that the district court erred in denying his motion
to suppress evidence. Porter asserts that the police officers who
stopped him exceeded the scope of a lawful frisk by seizing his cellu-
lar telephone and using it to develop additional evidence. The legal
conclusions underlying the denial of a motion to suppress are
reviewed de novo, while the predicate factual conclusions are
reviewed for clear error when assessed in the light most favorable to
the party prevailing below. Ornelas v. United States, 517 U.S. 690,
699 (1996); United States v. Hamlin, 319 F.3d 666, 671 (4th Cir.
2003). Porter does not contest the officers’ decision to stop him and
to conduct a frisk, but asserts a Fourth Amendment violation from the
officers’ seizure of his cellphone and its use to develop other evi-
dence. The district court concluded that the cellphone was properly
seized in conjunction with a lawful arrest. We agree.

   Our review of the record convinces us that the officers in this case
possessed sufficient probable cause to arrest Porter at the moment he
confirmed that he was known as "Neil." United States v. Han, 74 F.3d
537, 541 (4th Cir. 1996). Although a Drug Enforcement Administra-
tion Agent testified that he obtained a "John Doe" arrest warrant
because he did not feel he had sufficient information to obtain a war-
rant for Porter prior to his arrival at the location where a controlled
buy was to be completed, the Supreme Court has emphasized that the
analysis of whether probable cause exists is an objective one, that is
unaffected by the officer’s subjective beliefs or state of mind. Whren
v. United States, 517 U.S. 806, 811-13 (1996); Han, 74 F.3d at 541.

  Porter next contends that the district court erred in admitting evi-
dence of his prior conviction in state court for conspiracy to distribute
                       UNITED STATES v. PORTER                         3
cocaine, which arose from the same set of operative facts that sup-
ported his federal indictment. The district court’s determination of the
admissibility of evidence under Fed. R. Evid. 404(b) is reviewed for
abuse of discretion. United States v. Queen, 132 F.3d 991, 995 (4th
Cir. 1997). A district court will not be found to have abused its discre-
tion unless its decision to admit evidence under Rule 404(b) was arbi-
trary or irrational. United States v. Haney, 914 F.2d 602, 607 (4th Cir.
1990).

   Evidence of other crimes is not admissible to prove bad character
or criminal propensity. Fed. R. Evid. 404(b). Such evidence is admis-
sible, however, to prove "motive, opportunity, intent, preparation,
plan, knowledge, identity, or absence of mistake or accident." Id.; see
Queen, 132 F.3d at 994. Rule 404(b) is an inclusive rule, allowing
evidence of other crimes or acts except that which tends to prove only
criminal disposition. Queen, 132 F.3d at 994-95; United States v.
Rawle, 845 F.2d 1244, 1247 (4th Cir. 1988). Evidence of prior acts
is admissible under Rules 404(b) and 403 if the evidence is: (1) rele-
vant to an issue other than the general character of the defendant, (2)
necessary, (3) reliable, and (4) if the probative value of the evidence
is not substantially outweighed by its prejudicial effect. Queen, 132
F.3d at 997. Limiting jury instructions explaining the purpose for
admitting evidence of prior acts and advance notice of the intent to
introduce prior act evidence provide additional protection to defen-
dants. Id.

   Porter does not contest that the evidence of his prior conviction for
conspiracy to distribute cocaine was relevant and reliable, but argues
that the evidence was not necessary and that it was unfairly prejudi-
cial. We conclude that the evidence of Porter’s conviction was neces-
sary evidence of his intent to distribute the drugs found in his
residence. Moreover, we have held that there is no unfair prejudice
under Rule 403 when the extrinsic act is no more sensational or dis-
turbing than the crimes with which the defendant was charged. United
States v. Boyd, 53 F.3d 631, 637 (4th Cir. 1995). In this case, the prior
conviction was based upon acts that were essentially identical to the
charged crimes and the manner of presentation of the evidence to the
jury was neutral and did not appeal to the emotions of the jurors. See
United States v. Powers, 59 F.3d 1460, 1467 (4th Cir. 1995). Further,
to the extent that the admission of the prior conviction unfairly preju-
4                     UNITED STATES v. PORTER
diced Porter by leading the jury to find he was guilty of the charged
offense merely because of his conviction of a drug conspiracy, this
prejudice was mitigated by the court’s limiting instructions to the
jury. See Weeks v. Angelone, 528 U.S. 225, 234 (2000) (jurors are
presumed to follow the court’s instructions). Thus, any danger of
unfair prejudice to Porter from the evidence of his prior conviction
was lessened by the court’s instruction. See Queen, 132 F.3d at 997.
The district court’s decision to admit the evidence was not arbitrary
or irrational.

  We accordingly affirm Porter’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED